Citation Nr: 1506640	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-50 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1965 to May 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  As discussed in the prior August 2014 Board remand, only the issue of entitlement to TDIU is before the Board, as the Veteran clearly indicated he did not wish to appeal entitlement to service connection for prostate cancer in a September 2011 supplemental VA Form 9.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As requested in the August 2014 prior Board remand, the Veteran was scheduled for a video hearing.  However, in a November 2014 written statement, the Veteran clearly indicated he wanted to decline the scheduled video hearing and instead wait for a future travel Board hearing.  Therefore, remand is required to schedule a travel Board hearing at the Veteran's local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing before a Veterans Law Judge at his local RO.  This hearing is to be scheduled in accordance with the applicable law.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




